This is an accounting case and the amount involved is not very large. The whole controversy grows out of a *Page 701 
device in the form of a large clock upon which there are twelve spaces for advertising. To go into the facts in detail would take a long opinion which, when completed, would be of no benefit to any persons other than the parties to this action, and but little to them.
The largest item involved is with reference to some advertising done on the clock by the respondent. He testifies that the agreement was that his advertisement was to be free of charge, while the appellant takes the contrary position. There is consequently a clear-cut dispute of fact on that question. The trial court expressly found that there was an agreement between the parties that the respondent was to be permitted to have his advertisement free. We do not think the testimony so preponderates to the contrary as that we would be justified in interfering with the conclusion of the trial court in this respect.
The whole matter has become very considerably complicated. There are a number of disputed items. The written contract between the parties is itself more or less indefinite and the testimony in many respects is far from satisfactory. Having, with some care, read the testimony and the briefs, we have come to the conclusion that the trial court arrived at a just result and that its judgment should be affirmed. It is so ordered.